Title: Receipt to Lewis Deblois, 24 November 1803 (Abstract)
From: Madison, James
To: Deblois, Lewis


24 November 1803, Washington. “Recd. of Lewis Deblois his check on the Office of D & D. for three hundred dollars on accot. of a bill of Exchange for One thousand dollars to be drawn in favor of Philip Wanton.”
 

   
   RC (NN: Myers Collection). 1 p.; in an unidentified hand, signed by JM.



   
   In 1803 Quaker merchant Philip Wanton was selling goods imported from Liverpool (Miller, Artisans and Merchants of Alexandria, 2:214–15). The bill of exchange was probably drawn by James Maury (another receipt, signed by JM and dated 30 Nov. 1803, is offered for sale in The Collector 69, no. 11 [Nov. 1956], item J-790, where it is described as a “Receipt given Lewis Deblois for $1,000 on account of a bill of exchange of James Marcy [sic] of Liverpool in favor of Philip Wanton of Alexandria”) and may have had to do with the tobacco Maury was handling for JM. For JM’s consignment of tobacco, see Maury to JM, 18 Feb. 1804, and n. 1.


